Citation Nr: 0109552	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served as a member of the recognized guerillas of 
the Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States, from April to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

The Board notes that in June 2000 the appellant was denied 
service connection for the cause of the veteran's death on 
the basis that the claim was not well grounded.  
The appellant is advised that a notice of disagreement 
submitted within one year of notification of this decision 
would constitute a timely notice of disagreement.  

Should a timely appeal on the issue of service connection for 
the cause of the veteran's death not be received from the 
appellant, the RO and the appellant are referred to the 
Veterans Claims Assistance Act of 2000, regarding final 
decisions denying claims on the basis that they were not well 
grounded during the period from July 14, 1999, to November 8, 
2000.  Such claims must be readjudicated upon motion of the 
claimant or the Secretary if the motion is filed prior to 
November 9, 2002.  See Section 7 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


FINDING OF FACT

The veteran served as a member of the recognized guerillas of 
the Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States, from April to May 1945.
 

CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
disability death pension benefits.  38 U.S.C.A. §§ 107, 1541 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.8, 3.23 (2000);  
Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Documentation in the claims file indicates that in October 
1971 the Adjutant General of the Department of the Army 
determined that the veteran was in "missing" status from 
October 1943 to April 1945 and further determined that during 
this period he was engaged in civilian pursuits and not 
engaged in military activities and thus not entitled to pay.  
The veteran was certified as a member of the recognized 
guerillas of the Philippine Commonwealth Army, in the service 
of the Armed Forces of the United States, from April to May 
1945.  The Board notes that the RO credited the full period 
from October 1943 to May 1945 as service, however, this error 
has no effect upon the ultimate determination.

Where a qualified veteran's death was not service connected, 
a surviving spouse may be eligible for income based improved 
death pension benefits. See 38 U.S.C. § 1541;  38 C.F.R. § 
3.23. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance;  the Missing Persons' Act;  and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception);  and burial benefits.  38 U.S.C.A. § 107;  38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The veteran's service does not legally qualify the appellant 
for entitlement to VA nonservice-connected disability death 
pension benefits.  The VA is bound by the service 
department's certification of the veteran's military service.  
Duro v. Derwinski, 2 Vet. App. 530 (1992);  38 C.F.R. § 3.203 
(2000).  The veteran had no other verified service.  Service 
before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits.  However, by statute and regulation it 
does not establish basic eligibility for nonservice-connected 
death pension benefits.  See 38 U.S.C.A. § 107(a);  38 C.F.R. 
§§ 3.8, 3.9.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability death pension benefits based on the veteran's 
service.  As such, the appellant's claim of entitlement to 
non-service connected disability pension benefits is denied 
due to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As VA is bound by the determinations of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to nonservice-
connected disability death pension benefits, the Board finds 
that there is no reasonable possibility that further 
development of the claim for nonservice-connected death 
pension benefits would establish entitlement to such 
benefits.  The Board therefore finds that further development 
on this issue is not warranted.  Also, the appellant was 
notified that the veteran did not have the type of service 
required for nonservice-connected death pension benefits, and 
was further notified that VA had no authority to amend or 
change the decision of the Department of Army as to what type 
of service the veteran had, in an RO letter dated in May 
1999.  The appellant was again informed of these same facts 
in the March 2000 Statement of the Case.  In light of the 
foregoing, the Board finds that all development and notice 
requirements which would have a reasonable possibility of 
leading to substantiation of the appellant's claim have been 
undertaken by the RO.  The Board finds that the letter and 
intent of the notice and development requirements of the VCAA 
have been fulfilled in adjudicating the issue of entitlement 
to nonservice-connected death pension benefits in the present 
case.  

Finally, the Board must point out that it is literally 
impossible to conceive that any regulations implementing the 
VCAA could affect this matter.  The determinative question is 
whether or not the veteran had qualifying service.  The law 
and regulations governing this question are clear and were 
properly communicated to the claimant.  They provide only a 
very limited scope for evidence to substantiate the claim.   
Thus, in order to provide any opportunity to substantiate the 
claim of the appellant, new regulations would have to modify 
not simply the notice or development requirements of the 
VCAA, but also the substantive law governing recognition of 
service.  Plainly, the additional regulations addressing the 
VCAA will not do that.



ORDER

Entitlement to nonservice-connected disability death pension 
benefits is denied.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

